Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The articles from the Journal of the American Ceramic Society and cited in the information disclosure statement filed 3 March 2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the citations are missing the volume number, the issue number and the page numbers for each article.  They have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
	WO 2018/028259, KR 2010000221 and the Japanese patent documents cited in the information disclosure statement filed 3 March 2021 have been considered with respect to the provided English translations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20100000221.
	This reference teaches a fluorescent member produced by sintering a paste comprising MgO, Mg(OH)2 and phosphor particles. The resulting member would have the phosphor particles dispersed in the MgO and Mg(OH)2 comprising matrix. The reference teaches the paste contains 50-90 wt% MgO and 20-50 wt% of Mg(OH)2 which means that the mass ratio of magnesium hydroxide to magnesium oxide is 0.1-1, which overlaps the claimed range. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05.Since the taught member has the same composition as that claimed, one of ordinary skill in the art would expect that the taught member to inherently have a thermal conductivity of 5 W/mK or more, absent any showing to the contrary. The reference suggests the claimed fluorescent member.
Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The process of claims 6, 7, 9 and 10 is not taught or suggested by the cited art of record and the sintered body resulting from the process of claims 6 and 7 is different from the taught sintered body of KR 2010/0000221, the closest art of record. The device of claim 8 is not taught or suggested by the cited art of record. The device of KR 2010/0000221, the closest art of record, is a plasma display panel, which has a different structure than the device of claim 8. There is no 2 and phosphor particles dispersed in a matrix. There is no teaching or suggestion in the cited art of record of a fluorescent member composed of a sintered body comprising a matrix containing, as the main components, MgO and Mg(OH)2 and nitride phosphor particles dispersed in a matrix. There is no teaching or indication in KR 2010/0000221, the closest art of record, that the taught fluorescent member can have a density of 85% or higher and there is no teaching or suggestion in the art of record of using nitride phosphor particles as the phosphor particles in plasma display panels. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/8/22